                  Case 20-12456-JTD             Doc 280       Filed 11/04/20        Page 1 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                                 Chapter 11

RTI HOLDING COMPANY, LLC,1                                             Case No. 20-12456 (JTD)

                                    Debtors.                           (Jointly Administered)

                                                                       Ref. Docket No. 136




       SUPPLEMENTAL DECLARATION OF WILLIAM K. SNYDER IN SUPPORT
         OF APPLICATION FOR ENTRY OF AN ORDER AUTHORIZING THE
      EMPLOYMENT AND RETENTION OF CR3 PARTNERS, LLC AS FINANCIAL
      ADVISOR FOR THE DEBTORS AND DEBTORS IN POSSESSION, AS OF THE
                       PETITION DATE, AND WAIVING
             CERTAIN INFORMATION DISCLOSURE REQUIREMENTS

                  Pursuant to Rule 2014(a) of the Federal Rules of Bankruptcy Procedure (the

 “Bankruptcy Rules”), William K. Snyder declares as follows:

                     1.       I am a partner of CR3 Partners, LLC (“CR3” or the “Firm”), which has its

   principal office at 13355 Noel Road, Suite 2005, Dallas, Texas 75240. I am authorized to


 1 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
 as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
 LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
 (8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
 LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
 (6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
 (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
 (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
 LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
 Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
 Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
 RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
 RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
 Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
 Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
 Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
 Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
 Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
 address is 333 East Broadway Ave., Maryville, TN 37804.




 DOCS_LA:333579.2 76136/002
                   Case 20-12456-JTD             Doc 280       Filed 11/04/20         Page 2 of 4




    execute this declaration on behalf of CR3. Unless otherwise stated in this declaration, I have

    personal knowledge of the facts set forth herein. This supplemental declaration is submitted in

    support of the Debtors’ Application for Entry of an Order Authorizing the Employment and

    Retention of CR3 Partners, ,LLC as Financial Advisor for the Debtors and Debtors in

    Possession, as of the Petition Date, and Waiving Certain Information Disclosure Requirements
                                                  2
    (the “Application”) [Docket No. 136].

                       2.      In connection with its proposed retention by the Debtors in these

    chapter 11 cases, CR3 obtained from the Debtors and/or their representatives the names of

    individuals and entities that may be parties in interest in these chapter 11 cases (“Potential

    Parties in Interest”). The list of Potential Parties in Interest is annexed as Exhibit 1 to my

    original declaration filed in support of the Application (the “Original Declaration”), and is

    incorporated herein by reference.

                       3.      In connection with conflict reviews for new engagements, each member

    of the Firm is emailed and asked to provide a review of the Potential Parties in Interest and to

    provide an affirmative comment of any conflict or a reply of “no conflict” if none exists. In

    addition, our administrative team will review our internal CRM (client relationship

    management) database to look for matching names and provide findings of any current or prior

    client activity.

                       4.      When reviewing the Potential Parties in Interest, members of the Firm

    will respond with all known connections to a party, and will provide supplemental information

2
    Capitalized terms, unless otherwise defined herein, shall have the meanings ascribed to them in the Application.


                                                           2
DOCS_LA:333579.2 76136/002
                 Case 20-12456-JTD          Doc 280      Filed 11/04/20     Page 3 of 4




  regarding the connection as may be appropriate. The engagement partner will review all

  connections to assess whether or not a connection could be a conflict or a disclosure item. Any

  such connections are identified in the engagement partner’s declaration, or in a schedule

  attached to the declaration, as may be appropriate.

                    5.       CR3 maintains a CRM database where the Firm logs the names of all

  clients and parties included on any working group list, or which are otherwise known to be

  actively or directly involved, in a case upon which CR3 has been engaged. When evaluating

  new clients or Potential Parties in Interest, the engagement partner will be provided with

  connections determined as a result of a search of the CRM database. The engagement partner

  will review all connections to assess whether or not a connection could be a conflict or a

  disclosure item. Any such connections are identified in the engagement partner’s declaration,

  or in a schedule attached to the declaration, as may be appropriate.

                    6.       The procedures set forth herein were followed in connection with this

  engagement and resulted in the disclosures set forth in the Original Declaration and as set forth

  herein.

                    7.       In addition, as stated in the Application, the Original Declaration and

  herein, CR3 is a disinterested person because CR3:

                 (A) is not a creditor, an equity security holder, or an insider;

                 (B) is not and was not, within 2 years before the date of the filing of the petition, a
                 director, officer, or employee of the debtor; and

                 (C) does not have an interest materially adverse to the interest of the estate or of
                 any class of creditors or equity security holders, by reason of any direct or indirect
                 relationship to, connection with, or interest in, the debtor, or for any other reason.


                                                     3
DOCS_LA:333579.2 76136/002
                 Case 20-12456-JTD         Doc 280      Filed 11/04/20   Page 4 of 4




                    8.       All connections have been disclosed.


                 Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct to the best of my knowledge and belief.


Dated: November 4, 2020                                 By: /s/ William K. Snyder
                                                         William K. Snyder
                                                         Partner
                                                         CR3 Partners, LLC
                                                         13355 Noel Road, Suite 2005
                                                         Dallas, TX 75240




                                                    4
DOCS_LA:333579.2 76136/002
